Citation Nr: 0204898	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  96-32 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a dental disorder, 
claimed as due to trauma, to include for the purpose of 
treatment.    

2.  Entitlement to service connection for a disability 
claimed as a spot on the lung.  

3.  Entitlement to a compensable initial rating for hearing 
loss in the left ear. 

(The issues of entitlement to service connection for 
residuals of a left knee injury and a compensable initial 
rating for residuals of a nasal fracture will be addressed in 
a later decision.)



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from November 1962 to March 
1968. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  In an 
August 1999 decision, the Board denied the five issues 
referenced on the title page.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In an order dated February 5, 
2001, the Court vacated the August 1999 Board decision and 
remanded the case to the Board for the sole purpose of 
readjudication under the Veterans Claims Assistance Act of 
2000 (VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The decision below will adjudicate the 
issues of entitlement to service connection for a dental 
disorder, entitlement to service connection for a disability 
claimed as a spot on the lung and entitlement to a 
compensable initial rating for hearing loss in the left ear.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for residuals of a left 
knee injury and a compensable initial rating for residuals of 
a nasal fracture pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After providing the 
notice and reviewing the response thereto, the Board will 
prepare a separate decision addressing these issues.

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues adjudicated in this 
decision has been obtained by the RO. 

2.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.

3.  The veteran did not apply for dental treatment until many 
years after his separation from service.  

4.  There is no competent medical evidence linking a current 
lung disability to service.

5.  Hearing acuity in the left ear is at worst at Level II; 
the veteran is not deaf in both ears. 

6.  There are no extraordinary factors associated with the 
service-connected hearing loss in the left ear productive of 
an unusual disability picture such as to render application 
of the regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  Service connection for dental disorder, to include for 
the purpose of treatment, is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 1712 (West 1991 and Supp. 2001); 38 C.F.R. §§ 
3.303, 3.381, 17.161 (1997 and 2001).

2.  A lung disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2001). 

3.  The criteria for a compensable initial rating for hearing 
loss in the left ear are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, 3.383, Part 4, 4.85, 4.87a, 
Diagnostic Code (DC) 6100 (effective prior to June 10, 1999); 
38 C.F.R. §§ 4.85, 4.86, 4.87; DC 6100, 64 Fed. Reg. 25202-
25210 (May 11, 1999) (effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

As indicated in the introduction, the sole purpose for 
returning the case to the Board by the Court was for the 
Board to apply the provisions of the VCAA.  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
the Board finds that the VA's duties, as set out in the VCAA, 
have nonetheless been fulfilled with respect to the issues 
addressed in this decision.   

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The Board finds that the veteran was notified of the 
evidence required for a grant of the claims addressed in this 
decision by rating decisions dated in March and June 1996, 
statement of the case dated in July 1996, and supplemental 
statement of the case dated in May 1999.  The discussion 
therein adequately informed the veteran of the information 
and evidence needed to substantiate the claims addressed in 
this decision, thereby meeting the notification requirements 
of the VCAA.  Thus, there is no outstanding duty to inform 
the veteran that any additional information or evidence with 
respect to the issues adjudicated below is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  The necessary evidence, to include 
the service medical records and VA clinical reports, with 
respect to the issues adjudicated below has been obtained by 
the RO, and there is no specific reference to any other 
pertinent records that need to be obtained that are pertinent 
to these issues.  As such, the Board finds that the 
development requirements of the VCAA have also been met with 
respect to the issues addressed in this decision.   

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran with respect to issues adjudicated on this decision.  
Thus, the Board finds that further development of the issues 
addressed below is not warranted.

II.  Dental Claim

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran's attorney contended in an August 2000 brief that 
the veteran's claim for service connection for a dental 
disorder includes a claim for entitlement to VA dental 
treatment.  See also Mays v. Brown 5 Vet. App. 302 (1993) 
("A claim for service connection for a dental disorder also 
raises a claim for outpatient dental treatment.")  
Accordingly, the issue on appeal has been changed to include 
entitlement to VA dental treatment, and this matter will be 
addressed below.  The Board finds that the veteran will not 
be prejudiced by this action, as the adjudication by the RO 
included a discussion of eligibility for VA dental treatment.  
See eg. January 1999 statement of the case.  In addition, as 
requested by the veteran's attorney in the August 2000 brief, 
the decision below will include specific reference to and 
application of 38 C.F.R. § 3.381.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter.  38 C.F.R. § 3.381(a) (2001).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in service trauma or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b) (2001).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (2001).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service. (2) Teeth 
noted as filled at entry will be service connected if they 
were extracted or if the existing filling was replaced after 
180 days or more of active service. (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected. (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service. (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service. (6) Teeth noted as missing at entry 
will not be service connected regardless of treatment during 
service.  38 C.F.R. § 3.381(d) (2001).

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e) (2001).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f) (2001).

Certain dental conditions, including periodontal disease, 
treatable carious teeth, and replaceable missing teeth (i.e. 
with a bridge or denture), are not considered disabling, and 
may be service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123, but not for purposes of compensation.

Additionally, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  Ratings under 
section 4.150 apply only to bone loss through trauma or 
disease such as osteomyelitis and not to the loss of the 
alveolar process as a result of periodontal disease since 
such loss is considered disabling.  Id., Note.

Here, the Board notes that selected VA regulations governing 
dental claims were revised for purposes of clarification, 
effective June 8, 1999.  The substance of the old and new 
regulations, as applicable to the veteran's claim, remains 
essentially the same.  See 62 Fed. Reg. 8,201 (February 24, 
1997) (proposed rule), and 64 Fed Reg. 30,392 (June 8, 1999) 
(final rule) ("This amendment clarifies requirements for 
service connection for dental conditions...")  Although it 
does not appear that the RO considered the change in 
regulation, the Board concludes that this was not prejudicial 
to the veteran, since the change in regulation has no effect 
on the outcome of his claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Therefore, the Board finds that it is not 
necessary to remand the matter for RO consideration of, and 
issuance of a supplemental statement of the case addressing, 
the regulatory change.

A number of the veteran's teeth were extracted between the 
beginning of his period of active duty and his final 
separation from service.  However, there is no indication 
that this treatment was necessitated by an injury to the 
mouth or teeth.  In April 1967, the veteran was physically 
attacked in a bar.  The medical reports indicated that he 
sustained a fractured nose and lacerations of the face; 
however, no dental trauma was noted.  While it is undisputed 
that the veteran had numerous teeth pulled during service, 
there is no evidence of dental trauma in service, and service 
connection cannot be granted on this basis.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303(b), 3.381.

Likewise, the Board finds that there is no basis for a grant 
of service connection for treatment purposes.  In this 
regard, 38 U.S.C.A. § 1712(a)(1) provides that outpatient 
dental services and treatment, and related dental appliances, 
will be furnished only for a dental condition or disability 
which is service-connected and compensable in degree; or is 
service-connected, but not compensable in degree, if the 
veteran qualifies under one of the categories outlined in 
subsection (b) of 38 U.S.C.A. § 1712 and in 38 C.F.R. § 
17.161 (2001).

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which:

(A) is service-connected and compensable in degree; or

(B) is service-connected, but not compensable in degree, if :

(i) the dental condition or disability is shown to have been 
in existence at the time of the veteran's discharge or 
release from active military, naval, or air service;

(ii) the veteran had served on active duty for a period of 
not less than 180 days or,

(iii) application for treatment is made within 90 days after 
such discharge or release, except that (I) in the date of 
such veteran's subsequent discharge or release from such 
service, and (II) if a disqualifying discharge or release has 
been corrected by competent authority, application may be 
made within 90 days after the date of correction; and

(iv) the veteran's certificate of discharge or release from 
active duty does not bear a certification that the veteran 
was provided, within the 90-day period immediately before the 
date of such discharge or release, a complete dental 
examination (including dental x- rays) and all appropriate 
dental services and treatment indicated by the examination to 
be needed;

(C) is a service-connected dental condition or disability due 
to combat wounds or other service trauma, or of a former POW;

(D) is associated with and is aggravating a disability 
resulting from some other disease or injury which was 
incurred in or aggravated by active military, naval, or air 
service;

(E) is a non-service-connected condition or disability of a 
veteran for which treatment was begun while such veteran was 
receiving hospital care under this chapter and such services 
and treatment are reasonably necessary to complete such 
treatment; or where,

(F) the veteran is a former POW who was detained or interned 
for a period of not less than 90 days;

(G) the veteran has a service-connected disability rated as 
total; or where,

(H) the dental treatment is medically necessary (i) in 
preparation for hospital admission, or (ii) for a veteran 
otherwise receiving care or services under this chapter.  38 
U.S.C.A. § 1712(a)(1),(2) (West 1991 & Supp. 2001).

Under 38 C.F.R. § 17.161 (2001), outpatient dental treatment 
may be authorized if the claimant falls into one of several 
enumerated classes.  See also 38 U.S.C.A. § 1712(b) (West 
1991& Supp. 2000); 38 C.F.R. § 17.93 (2001).

Under Class I, those having a service-connected compensable 
dental disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making an application for treatment and no restriction as 
to the number of repeat episodes of treatment.  38 C.F.R. § 
17.161(a) (2001).

Under Class II, those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if: (i) they 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, for a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable from any 
other period of active military, naval, or air service of not 
less than 180 days; (ii) application for treatment is made 
within 90 days of such discharge or release; (iii) the 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90 
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and (iv) a VA dental examination is completed 
within six months after discharge or release, unless delayed 
through no fault of the veteran.  Those veterans discharged 
from their final period of service after August 12, 1981 who 
reentered active military service within 90 days after the 
date of a discharge or release from a prior period of active 
military service may apply for treatment of service-connected 
noncompensable dental conditions relating to any such periods 
of service within 90 days from the date of their final 
discharge or release.  If competent authority has corrected a 
disqualifying discharge or release, application may be made 
within 90 days after the date of correction.  38 C.F.R. § 
17.161(b)(1) (2000).

Class II also includes those veterans having a service- 
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service which took place before October 1, 1981 
in certain cases.  Such veterans may be authorized treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (i) they were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval, or air service of not less than 180 days; (ii) 
application for treatment is made within one year after such 
discharge or release; and (iii) a VA dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran. Those veterans 
discharged from their final period of service before August 
13, 1981, who had reentered active military service within 
one year from the date of a prior discharge or release, may 
apply for treatment of service-connected noncompensable 
dental conditions relating to any such prior periods of 
service within one year of their final discharge or release.  
If a disqualifying discharge or release has been corrected by 
competent authority, application may be made within one year 
after the date of correction. 38 C.F.R. § 17.161(b)(2) 
(2000).

Under Class II(a), those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c) (2001).

Under Class II(b), those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service- 
connected dental condition or disability.  38 C.F.R. § 
17.161(d) (2001).

Under Class II(c), those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
38 C.F.R. § 17.161(e) (2001).

Under Class IIR, any veteran who had made prior application 
for and received dental treatment from the VA for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits under the following 
conditions:  (i) an application for such retroactive benefits 
is made within one year of April 5, 1983; and (ii) existing 
VA records reflect a prior denial of the claim.  38 C.F.R. § 
17.161(f) (2001).

Under Class III, those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  38 C.F.R. § 17.161(g) (2001).

Under Class IV, those whose service-connected disabilities 
are rated at 100 percent by schedular evaluation, or those 
who are entitled to the 100 percent rate by reason of 
individual unemployability, may be authorized any needed 
dental treatment. 38 C.F.R. § 17.161(h) (2001).

Under Class V, a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31, may be 
authorized dental services as are professionally determined 
to be necessary for any of the reasons enumerated in 38 
C.F.R. § 17.47(g) (2000). 38 C.F.R. § 17.161(i) (2001).

Under Class VI, any veterans scheduled for admission or 
otherwise receiving care and service under 38 U.S.C.A., 
Chapter 17, may receive outpatient dental care which is 
medically necessary (i.e., for a dental condition clinically 
determined to be complicating a medical condition currently 
under treatment). 38 C.F.R. § 17.161(j) (2001).

In this case, service connection for missing teeth as a 
noncompensable dental disability for treatment purposes is 
not warranted, since the veteran does not qualify under one 
of the categories outlined in subsection (b) of 38 U.S.C.A. § 
1712 and 38 C.F.R. § 17.161.

The Board finds that the veteran is not entitled to Class I 
treatment as there is no service-connected compensable dental 
disability.  As discussed in detail above, the law does not 
provide for service connection for missing teeth for 
compensation under the facts of this case.  Thus, the Board 
finds that the veteran is not eligible for Class I VA 
outpatient treatment because he does not have an adjudicated 
compensable service-connected dental condition.  38 U.S.C.A. 
§ 1712(b)(1)(A); 38 C.F.R. § 17.161(a).

The veteran is not eligible for Class II outpatient treatment 
under 38 C.F.R. § 17.161(b)(2), because he did not apply 
within one year after discharge or release from service.  The 
veteran was separated from service in March 1968 and did not 
file a claim for service connection for a dental disorder 
until November 1995. 
Therefore, he is not eligible for Class II outpatient 
treatment under 38 C.F.R. § 17.161(b)(2).

The veteran is not eligible for Class II (a) outpatient 
treatment under 38 C.F.R. § 17.161(c).  The evidence of 
record does not establish that the veteran has a dental 
disorder that is the result of combat wounds or other service 
trauma.  Thus, the veteran is not eligible for VA dental care 
on a "Class II(a)" basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 
C.F.R. § 17.161(c).

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as POWs. 38 C.F.R. § 17.161(d),(e).  
Pursuant to 38 U.S.C.A. § 101(32) and C.F.R. § 3.1(y), the 
term "former prisoner of war" means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in line of duty by an enemy 
Government or its agents, or a hostile force, during a period 
of war.  The evidence does not show, nor does the veteran 
contend that he was ever a POW.  Therefore, he does not meet 
the criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.

In addition, the veteran does not allege, nor does the 
evidence suggest, that he meets any of the other categories 
of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 
17.161.  For example, he does not have a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, and there is no evidence that 
he is a Chapter 31 vocational rehabilitation trainee.

Under these circumstances, the Board in short must conclude 
that the record presents no basis for a grant of service 
connection for a dental disorder for treatment purposes. 

III. Lung Disorder

There was no showing of any lung abnormality during service, 
and a chest X-ray taken at the time of the discharge 
examination in January 1968 was noted to be normal.  The 
first pertinent post-service evidence is contained on a 
"pre-op" chest X-ray conducted in September 1996 prior to 
nasal surgery which revealed some parenchymal and pleural 
changes in the base of the left lung which were felt to be 
representative of "chronic disease."  However, the 
radiologist who completed this report stated there was no 
active pulmonary disease.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  As indicated, there is no evidence of 
a lung disorder during service, 1996 X-ray evidence of some 
changes in the lung without active pulmonary disease, and no 
objective clinical evidence linking a current lung disorder 
to in-service symptomatology or pathology.  When weighed 
against this "negative" evidence, the veteran's assertion 
that he currently has a lung disorder that is etiologically 
related to service is of minimal probative value.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, the 
Board finds the "negative" evidence to outweigh the 
"positive," and that the claim for service connection for a 
lung disorder must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV. Left Ear Hearing Loss

Service connection for left ear hearing loss was granted in 
March 1996.  A noncompensable evaluation was assigned from 
November 1995 and that evaluation has been continued in 
subsequent rating actions.  In light of the fact that the 
veteran has appealed the initial disability rating assigned 
for left ear hearing loss, the adjudication below will 
include consideration of whether there is any basis for 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

During the pendency of the veteran's claim, the rating 
criteria under which diseases of the ear and other sense 
organs are evaluated were amended.  64 Fed. Reg. 25202-25210 
(May 11, 1999) (effective June 10, 1999).  The more favorable 
to the veteran of the "old" or amended criteria will be 
applied to the facts.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Under the "old" criteria, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with eleven auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, DCs 6100 to 6110 (effective before June 10, 1999).

The amended version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz divided by four.  See 38 C.F.R. § 4.85 (effective 
June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  In situations where service connection has 
been granted only for defective hearing involving one ear, 
and the appellant does not have total deafness in both ears, 
the hearing acuity of the nonservice connected ear is 
considered to be normal.  In such situations, a maximum 10 
percent evaluation is assignable where hearing in the service 
connected ear is at Level XI or X.  38 C.F.R. §§ 3.383(a)(3), 
Part 4, §§ 4.85, 4.87, DC 6100, Tables VI and VII (2001).  It 
should be noted that the amendment made no changes, with the 
exceptions codified at 38 C.F.R. § 4.86 listed below, to the 
method of determining the percentage evaluations for hearing 
impairment, and that Tables VI, VIA and VII remain the same.  

Notwithstanding the above, the amended regulations codified 
at 38 C.F.R. § 4.86 provide for two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85, due to the fact that the speech discrimination 
test may not reflect the severity of communicative 
functioning these veterans experience.  Under the amended 
38 C.F.R. § 4.86, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  Also, when the pure tone threshold is 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  64 Fed. 
Reg. 25202-10 (May 11, 1999) codified at 38 C.F.R. § 4.86 
(effective June 10, 1999).  As will be demonstrated below, 
the  "exceptional" patterns of hearing impairment under the 
"new" criteria codified at 38 C.F.R. § 4.86 are clearly not 
demonstrated.  

"[T]he assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

At the VA audiological evaluation in February 1996, pure tone 
thresholds, in decibels, were as follows for the left ear:  
1000 hertz, 15; 2000 hertz, 25; 3000 hertz, 30; and 4000 
hertz, 65.  The average pure tone threshold was 34.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the left ear.  These findings indicated level I hearing 
acuity in the left ear.  As noted above, the nonservice 
connected right ear is considered to be normal.  Therefore, 
for the purpose of rating the veteran's right ear hearing 
loss, a numeric designation of Level I hearing is assigned 
for the right ear.  When applied to Table VII of § 4.87, the 
numeric designation of I in the left ear and I in the right 
ear translates to a zero percent evaluation for the veteran's 
service connected disability.  38 C.F.R. Part 4, §§ 4.85, 
4.87, DC 6100. 

The most recent VA audiological evaluation was conducted in 
August 1998.  Pure tone thresholds, in decibels, were as 
follows for the left ear:  1000 hertz, 20; 2000 hertz, 30; 
3000 hertz, 35; and 4000 hertz, 75.  The average pure tone 
threshold was 40.  Speech audiometry revealed speech 
recognition ability of 88 percent in the left ear.  These 
findings indicate level II hearing acuity in the left ear.  
Again, the nonservice connected right ear is considered to be 
normal, and a numeric designation of Level I hearing is 
assigned for the right ear.  When applied to Table VII of 
§ 4.87, the numeric designation of II in the left ear and I 
in the right ear translates to a zero percent evaluation for 
the veteran's service connected disability.  38 C.F.R. Part 
4, §§ 4.85, 4.87, DC 6100.

As the audiometric findings from both VA audiological 
evaluations demonstrate that the appellant's degree of 
organic left ear hearing loss, based on actual loss of 
hearing acuity, does not indicate a level of severity 
warranting a compensable evaluation under the applicable law 
and regulations, the Board is unable to identify a basis to 
grant a compensable evaluation for left ear hearing loss at 
any time from November 1995 to the present.  The Board has 
reviewed the claim for a compensable rating mindful of the 
guidance of Fenderson.  The RO has noted consideration of all 
pertinent evidence, and has assigned the noncompensable 
rating since the grant of service connection.  The Board on 
review concurs with that rating.  The logic set forth above, 
in determining that a compensable rating is not warranted, is 
the same as used to determine that higher "staged" ratings 
are not warranted for an earlier time.  Thus, a compensable 
rating is not warranted for any portion of the time period in 
question.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected left ear hearing loss is demonstrated, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for a dental disorder, to 
include for the purpose of treatment, is denied.

Entitlement to service connection for a disability claimed as 
a spot on the lung is denied.   

Entitlement to a compensable initial rating for hearing loss 
in the left ear is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

